ORDER

PER CURIAM.
Terone McCambry (“Movant”) appeals from the denial of his Rule 29.15 motion for post-conviction relief following an evi-dentiary hearing. Movant sought post-conviction relief following his convictions for attempt to commit forcible rape, first-degree burglary, and two counts of third-degree assault. We previously affirmed *823his convictions on direct appeal. State v. McCambry, 62 S.W.3d 441 (Mo.App.2001).
Movant argues in his point on appeal that the motion court erred in denying him post-conviction relief following an eviden-tiary hearing because his trial counsel was ineffective for failing to object to the prosecutor’s statements in closing argument that referred to Jeffrey Dahmer and students who commit school shootings. He argues that his trial counsel’s failure to object was unreasonable because the prosecutor’s argument referred to horrific events outside of the evidence, and he asserts that the comparisons made were disproportionate analogies that the evidence did not warrant.
We find that the motion court’s judgment denying Movant post-conviction relief was based on findings of fact and conclusions of law that are not clearly erroneous, and we affirm. An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the motion court’s judgment pursuant to Rule 84.16(b).